DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 05, 2021 has been entered.
Formal Matters
Applicant’s arguments filed in the reply filed on February 05, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 78-97 are pending.  Claims 78-96 are under consideration in the instant office action. Claim 97 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2021 and February 05, 2021 are noted and the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the references. Signed copies are attached herein.
Withdrawn Objections/Rejections

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 78-96 are rejected under 35 U.S.C. 103 as being unpatentable Tamarkin et al. (US 20120213709) and Hardas et al. (US Patent No. 10166205).
Applicant Claims

Applicant claims a method of treating tinea capitis.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Tamarkin et al. teach a surfactant free foamable composition comprising: a) a short chain alcohol; b) water; c) a foaming booster comprising: i) about 0.1% to about 5% by weight of a polymer; and ii) at least one fatty alcohol or at least one fatty acid or a combination thereof; and d) a liquefied or compressed gas propellant at a concentration of about 3% to about 30% by weight of the total composition, wherein the composition is free of surfactant, wherein the percent by weight is based on weight foamable composition; wherein the ratio range of composition other than propellant to propellant is from about 100:3 to about 100:30; and wherein upon dispensing the foamable carrier composition forms a foam of quality that is thermally stable, at a temperature of 36 0C having a collapse time about or more than 60 seconds (see claim 1). In one or more embodiments there is provided a safe and effective foamable carrier composition and foam comprising a short chain alcohol ("SCA"), water, a foaming booster and a liquefied or compressed gas propellant at a concentration of about 3% to about 30% by weight of the total composition, wherein the percent by weight is based on weight foamable composition; wherein the ratio range of composition other than propellant to propellant In one or more embodiments the SCA is at a concentration between about 15% to about 65% by weight, or about 20% to about 60% by weight, preferably between about 25% to about 55% by weight, and more preferably between about 30% to about 50% by weight. The carrier and pharmaceutical composition is substantially surfactant free and preferably does not contain a surfactant (paragraph 0011). Examples of suitable hydrophilic solvents are water, propylene glycol (paragraph 0124). In one or more embodiments, the polar solvent contains a diol (a compound that contains two hydroxy groups in its molecular structure), such as propylene glycol (e.g., 1,2-propylene glycol and 1,3-propylene glycol), butanediol (e.g., 1,4-butaneediol), butanediol (e.g., 1,3-butaneediol and 1,4-butenediol), butynediol, pentanediol (e.g., 1,5-pentanediol), hexanediol (e.g., 1,6-hexanediol), octanediol (e.g., 1,8-octanediol), neopentyl glycol, 2-methyl-1,3-propanediol, diethylene glycol, triethylene glycol, tetraethylene glycol, dipropylene glycol and dibutylene glycol (paragraph 0131). Additional examples of polar solvents include polyols, such as glycerol (glycerin), propylene glycol, hexylene glycol, diethylene glycol, propylene glycol n-alkanols, terpenes, di-terpenes, tri-terpenes, terpen-ols, limonene, terpene-ol, l-menthol, dioxolane, ethylene glycol, other glycols, alkanols, such as dialkylamino acetates, and admixtures thereof, dimethyl isosorbide, ethyl proxitol, dimethylacetamide (DMAc) and alpha hydroxy acids, such as lactic acid and glycolic acid (paragraph 0133).  The examiner notes that with regard to the amounts of ingredients Tamarkin et al. in teach optionally, the foamable composition further includes at least one organic carrier selected from the group consisting of a polar solvent, a hydrophobic organic carrier and mixtures thereof, at a concentration of about 2% to about 50% by weight (this teachings covers all the alkylene glycols). In one or more embodiments the SCA is at a concentration between about 15% to about 65% by weight, or about 20% to about 60% by weight, preferably between about 25% to about 55% by weight, and more preferably between about 30% to about 50% by weight (this covers the C1-6 alkyl alcohols) (paragraph 0011). Tamarkin et al. teach the composition contains about 0.1% to about 5% by weight of at least one polymeric agent selected from a bioadhesive agent, a gelling agent, a film forming agent and a phase change agent (paragraph 0038). Suitable propellants include volatile hydrocarbons such as butane, propane, isobutene or mixtures thereof. In one or more embodiments a hydrocarbon mixture AP-70 is used (paragraph 0108). In certain embodiments the propellant makes up between about 3% and about 25% by weight of the foamable composition, or between about 20% by weight and about 30%, or between about 20% by weight and about 35% by weight and preferably between about 5% by weight and about 16% by weight of the composition (paragraph 0110). In certain embodiments, the pH modifying agent which is added as a modulating agent is selected from the group including citric acid and sodium citrate (paragraph 0146). In one or more further embodiments the modulating agent is a chelating or sequestering or complexing agent that is sufficiently soluble or functional in the solvent to enable it to "mop up" or "lock" metal ions. In one or more embodiments a preferred non limiting example is EDTA (paragraph 0150). The examiner also notes that citric acid also a conventionally known chelating agent. The modulating agent concentration can preferably range from about 0.1% to about 10%, more preferably from about 1% to about 5%, of the composition (paragraph 0151).

Tamarkin et al. for instance teach on table 3a as follows:

    PNG
    media_image1.png
    247
    398
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    234
    372
    media_image2.png
    Greyscale

The above examples clearly contain ethanol (alkyl alcohol), propylene glycol (alkylene glycol), hydroxypropyl cellulose or hydroxypropylmethyl cellulose or carbomer 974  (polymer), behenyl alcohol or stearyl alcohol or ceto-stearyl alcohol (long chain alcohols), triethanolamine or trolamine (pH adjuster), water, and AP-70 propellant. In an embodiment the active agent is antifungal agent (paragraph 0202 and claim 5). It must be clear that from the above teachings Tamarkin et al. meet the surfactant-free recitation.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Tamarkin et al. does not specifically teach naftifine or its pharmaceutically acceptable salt forms and its amounts. This deficiency is cured by the teachings of Hardas et al.
Hardas et al. teach a gel composition for topical administration consisting essentially of: (i) naftifine or a pharmaceutically acceptable salt thereof, present in an amount of from about 0.5 wt % to about 4 wt %; (ii) a solvent comprising a glycol solvent component and an alkyl alcohol solvent component, present in an amount of from about 10 wt % to about 50 wt %; (iii) a non-carbomer rheology modifier selected from a hydroxy cellulose, present in an amount of from about 0.75 wt % to about 2.25 wt %; (iv) a polysorbate solubilizing agent present in an amount The gel composition of claim 1, wherein the naftifine or a pharmaceutically acceptable salt thereof is present in an amount of from about 1.0 wt % to about 3.0 wt % (see claim 2). The gel composition of claim 1, wherein the naftifine, or pharmaceutically acceptable salt thereof, is naftifine hydrochloride (see claim 10).  Further, in some embodiments, presently described gel compositions are effective for treating, inter alia, moccasin-type Tinea pedis, which was, heretofore, generally only effectively treated by an oral antifungal medication. As used herein, the phrase “fungal infection” refers to any superficial fungal infection, including for example, one or more of a superficial fungal infection of the skin, onychomycosis, and a fungal infection of a hair follicle, each of which is as defined herein. Such fungal infections can include superficial fungal infections of the skin, including for example, one or more of Tinea cruris, Tinea corporis, interdigital Tinea pedis, moccasin-type Tinea pedis, Tinea manuum, Tinea versicolor (pityriasis), Tinea nigra, cutaneous candidiasis, Tinea faciei, and white and black piedra; fungal infections of the hair follicle including one or more of Tinea capitis, Tinea Favose (favus), and Tinea barbae; and onychomycosis, a fungal infection of one or more of the nail bed, matrix, and nail plate, caused by, for example, dermatophytes, yeasts, and non-dermatophyte molds.  Such fungal infections can include, for example, one or more of Tinea capitis, Tinea favosa, and Tinea Barbae. The term “hair follicle” refers to a tubular infolding of the epidermis (skin) containing the root of a hair. The follicle is lined by cells derived from the epidermal layer of the skin. Tinea capitis (or severe highly-inflammatory cases sometimes Trichophyton and Microsporum genera, including for example, Microsporum audouini, Microsporum canis, Microsporum distortum, Microsporum gypseum, Trichophyton megninii, Trichophyton mentagrophytes, Trichophyton rubrum, Trichophyton schoenleinii, Trichophyton tonsurans, and Trichophyton verrucosum. The clinical presentation is typically a single or multiple patches of hair loss, sometimes with a ‘black dot’ pattern (often with broken-off hairs), that may be accompanied by inflammation, scaling, pustules, and itching. Tinea favosa can be considered a variety of Tinea capitis because it involves the scalp; however, it may also involve glabrous skin and nails. Tinea favosa is primarily caused by dermatophytes in the Trichophyton and Microsporum genera, including for example, Microsporum gypseum and Trichophyton schoenleinii. Tinea barbae is a superficial dermatophytosis that is limited to the bearded areas of the face, neck, chin, cheeks, and/or lips and occurs almost exclusively in older adolescent and adult males. The clinical presentation of Tinea barbae includes inflammatory, deep, kerion-like plaques and non-inflammatory superficial patches resembling Tinea corporis or bacterial folliculitis. The mechanism that causes Tinea barbae is similar to that of Tinea capitis, and is frequently the result of a Trichophyton rubrum (T. rubrum) infection but may also be the result of Trichophyton mentagrophytes var granulosum and Trichophyton verrucosum. Finally Microsporum canis and Trichophyton mentagrophytes var erinacei have been known to cause Tinea barbae but are relatively rare (column 3, lines 10-67).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate nafitifine or its pharmaceutically acceptable salt thereof in amounts as recited in the instant invention because Davey et al. in a substantially similar composition teach naftifine hydrochloride as an antifungal agent. Hardas et al. teach a gel composition for topical administration consisting essentially of: (i) naftifine or a pharmaceutically acceptable salt thereof, present in an amount of from about 0.5 wt % to about 4 wt %; (ii) a solvent comprising a glycol solvent component and an alkyl alcohol solvent component, present in an amount of from about 10 wt % to about 50 wt %; (iii) a non-carbomer rheology modifier selected from a hydroxy cellulose, present in an amount of from about 0.75 wt % to about 2.25 wt %; (iv) a polysorbate solubilizing agent present in an amount of from about 3 wt % to about 8 wt %; (v) an amine pH adjuster in an amount of from about 0.12 wt % to about 0.23 wt %; and one or more of: water, a preservative, a chelating agent, a coloring agent, and a fragrance, wherein the gel composition exhibits an in vitro release rate under the SUPAC-SS guidance of from about 2700 .mu.g/cm.sup.2/hr.sup.1/2 to about 3134 .mu.g/cm.sup.2/hr.sup.1/2 (see claim 1). The gel composition of claim 1, wherein the naftifine or a pharmaceutically acceptable salt thereof is present in an amount of from about 1.0 wt % to about 3.0 wt % (see claim 2). The gel composition of claim 1, wherein the naftifine, or pharmaceutically acceptable salt thereof, is naftifine hydrochloride (see claim 10).  Further, in some embodiments, presently described gel compositions are effective for treating, inter alia, moccasin-type Tinea pedis, which was, heretofore, generally only effectively treated by an oral antifungal medication. As used herein, the phrase “fungal infection” refers to any superficial fungal infection, including for example, one or more of a superficial fungal infection of the skin, onychomycosis, and a fungal infection of a hair follicle, each of which is as defined herein. Such Trichophyton and Microsporum genera, including for example, Microsporum audouini, Microsporum canis, Microsporum distortum, Microsporum gypseum, Trichophyton megninii, Trichophyton mentagrophytes, Trichophyton rubrum, Trichophyton schoenleinii, Trichophyton tonsurans, and Trichophyton verrucosum. The clinical presentation is typically a single or multiple patches of hair loss, sometimes with a ‘black dot’ pattern (often with broken-off hairs), that may be accompanied by inflammation, scaling, pustules, and itching. Tinea favosa can be considered a variety of Tinea capitis because it involves the scalp; however, it may also involve glabrous skin and nails. Tinea favosa is primarily caused by dermatophytes in the Trichophyton and Microsporum genera, including for example, Microsporum gypseum and Trichophyton schoenleinii. Tinea barbae is a superficial dermatophytosis that is limited to the bearded areas of the face, neck, chin, cheeks, and/or lips Trichophyton rubrum (T. rubrum) infection but may also be the result of Trichophyton mentagrophytes var granulosum and Trichophyton verrucosum. Finally Microsporum canis and Trichophyton mentagrophytes var erinacei have been known to cause Tinea barbae but are relatively rare (column 3, lines 10-67). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Furthermore, in the case where the amount of ingredients and actives "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Tamarkin et al. and Hadras et al. because both references teach a substantially similar composition containing antifungal agents. With regard to the release properties recited in claims 91-94 and 96 since the combination teachings meets the claimed structure the release properties and also other functional properties would necessarily be there as they are innate properties of the composition.

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to Applicant’s arguments
Applicant argues that one of ordinary skill in the art would not have been motivated to combine the teachings of Tamarkin and Hardas due to the fact that, as the Examiner acknowledges, Tamarkin’s compositions are directed to foamable vehicles, whereas Hardas’ formulations are in the form of a gel. See Hardas at, e.g., abstract (“A gel composition for topical administration that includes:...”) (emphasis added). Hardas further touts the superiority of its gel formulations in that they “elicit reduced irritation, for example, reduced burning and/or stinging, in a subject, for example, as compared to the irritation elicited by known topical pharmaceutical compositions”. Id. at col. 4, lines 24-27. Hardas further emphasizes that its gel formulations exhibit “surprisingly improved delivery of an active agent, which improved delivery allows for less frequent dosing and/or a shorter course of treatment.” Id. at col. 1, lines 46-49. Nothing in Hardas teaches or suggests replacing a gel delivery vehicle with another known topical pharmaceutical composition, such as the prior art foam composition of Tamarkin. This is so because Hardas underscores the superiority of its gel formulation compared to known topical pharmaceutical compositions such as Tamarkin’s composition. Therefore, Applicant asserts that the pending claims would not have been obvious to a person of ordinary skill in the art in view of the cited references, and respectfully requests withdrawal of this rejection.
 Tamarkin et al. teach the composition contains about 0.1% to about 5% by weight of at least one polymeric agent selected from a bioadhesive agent, a gelling agent, a film forming agent and a phase change agent (paragraph 0038). The inclusion or formation of a gel in the composition of Tamarkin is clearly permissible and it is not a teaching away. Rather one of ordinary skill in the art would have been motivated even to include the gelling agents in the composition of Tamarkin et al. because as applicant indicated in their argument Hardas further emphasizes that its gel formulations exhibit “surprisingly improved delivery of an active agent, which improved delivery allows for less frequent dosing and/or a shorter course of treatment.” Id. at col. 1, lines 46-49. Since Tamarkin et al. also teach the inclusion of the gelling agents one of ordinary skill in the art would consider adding Hardas gelling agents in Tamarkin to improve delivery of actives. There is nothing that diverges or teach away in Hardas from its gelling agents being incorporated in Tamarkin et al.
Applicant argues that The pending claims recite a concentration of 2-4% naftifine solubilized in a foamable composition in the absence of surfactants. The instant application teaches the surprising ability to solubilize these high concentrations of naftifine in the claimed foamable formulation free of surfactant that might serve as skin irritants. See, e.g., Examples 3 to 5. The cited prior art did not recognize this surprising benefits. Tamarkin does not discuss the surprising ability to solubilize high concentrations of naftifine in a surfactant-free formulation, as the Office also acknowledges. Office Action at 8.
Hardas also fails to support the Office’s position. For example, Hardas emphasizes the use of a gel rather than a cream. Moreover, Hardas does not even mention foamable formulations or propellant. Thus, neither reference identifies the surprising result applicant discovered in the instant application, /.e., that a high concentration of naftifine surprisingly could be solubilized in the claimed formulation while also providing a stable foam in the absence of surfactant by using various
The above assertions are not found persuasive because Hardas et al. teach a gel composition for topical administration consisting essentially of: (i) naftifine or a pharmaceutically acceptable salt thereof, present in an amount of from about 0.5 wt % to about 4 wt %; (ii) a solvent comprising a glycol solvent component and an alkyl alcohol solvent component, present in an amount of from about 10 wt % to about 50 wt %; (iii) a non-carbomer rheology modifier selected from a hydroxy cellulose, present in an amount of from about 0.75 wt % to about 2.25 wt %; (iv) a polysorbate solubilizing agent present in an amount of from about 3 wt % to about 8 wt %; (v) an amine pH adjuster in an amount of from about 0.12 wt % to about 0.23 wt %; and one or more of: water, a preservative, a chelating agent, a coloring agent, and a fragrance, wherein the gel composition exhibits an in vitro release rate under the SUPAC-SS guidance of from about 2700 .mu.g/cm.sup.2/hr.sup.1/2 to about 3134 .mu.g/cm.sup.2/hr.sup.1/2 (see claim 1). The gel composition of claim 1, wherein the naftifine or a pharmaceutically acceptable salt thereof is present in an amount of from about 1.0 wt % to about 3.0 wt % (see claim 2). The gel composition of claim 1, wherein the naftifine, or pharmaceutically acceptable salt thereof, is naftifine hydrochloride (see claim 10).  This amount clearly overlaps with the claimed concentration. ). Furthermore, in the case where the amount of ingredients and actives "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
Conclusions
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619